DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 13-15 in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention and this claims 10-12 and 16, drawn to the nucleic acid and a vector should be examined together with the elected invention. This is not found persuasive because, contrary to Applicant’s contention, the unity of invention is lacking in view of the prior art references cited in the restriction requirement on February 1, 2022 and in this Office action. 
Claims 10-12, and 16 are withdrawn as being drawn to non-elected invention. Claims 1-9 and 13-15 are under examination in this Office action. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niespodziana et al. (WO 2012/168487 in IDS on 4/5/2021) in view of Puerta Llerena EP2727934 09/2012 A in IDS on 4/5/2021).
Niespodziana et al. (WO 2012/168487 in IDS on 4/5/2021) discloses a fusion protein derived from at least two allergens of the genus Dermatophagoides, comprising four to eight allergen fragments or variants thereof fused to each other and a carrier protein (see claims 1-26, page 8, Examples 1-27). Niespodziana et al. teach the fusion of multiple Dermatophagoides allergens selected from Der p1, Der p2, Der p5 and Der p23 (see page 52). 
Regarding present claims 8-9. Niespodziana et al. (WO 2012/168487) discloses a carrier sequence from Hepatitis B PreS polypeptide identical with present SEQ ID NO: 27 (see page 5).
Niespodziana et al. does not teach the fusion of multiple Dermatophagoides allergens selected from Der p1, Der p2, Der p5. 
Puerta Llerena teaches fusion proteins comprising multiple Dermatophagoides allergens (see Figure 1 and claims 1-9 and paragraph [0019]). Puerta Llerena teaches that fusion of Der pl and Der p2 shows lower IgE reactivity compared to native allergens and may induce blocking IgG (see paragraph [0019]).
It would have been prima facie obvious to provide the fusion protein having formula (1) X1-Y-X2 (D, wherein X1 and X2 comprise each four to eight allergen fragments) because Puerta Llerena teaches that fusion of Der pl and Der p2 shows lower IgE reactivity compared to native allergens and may induce blocking IgG (see paragraph [0019]).
Regarding present claim 14, It would have been prima facie obvious to provide the claimed ratios, since such ration would have been a matter of routine optimization. 
Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Niespodziana et al. (WO 2012/168487 in IDS on 4/5/2021) in view of Puerta Llerena EP2727934 09/2012 A in IDS on 4/5/2021) and further in view of Niespodziana et al. (US Patent 9,844,591) and Valenta et al. (US Patent Application Publication 2016/0257722).
Niespodziana et al. and Puerta Llerena teache the claimed invention as discussed above. 
They do not teach claimed SEQ ID NO: 1 or SEQ ID NO: 8.
Niespodziana (US Patent 9,844,591) teaches a Der p 1 identical with present SEQ ID NO: 1 and teaches Der p 2 sequence having 96.8% identity with present SEQ ID N: 10 (see sequence alignment below). 
Regarding present claim 5, Niespodziana (US Patent 9,844,591) teaches cysteine residues substituted with serine, glycine, alanine or leucine (see columns 5-6). 
Valenta et al. teaches Der p 2 sequence identical with present SEQ ID NO: 8 (see SEQ ID NO: 97 in Valenta and sequence alignment below). 
Present SEQ ID NO: 1 and SEQ ID NO: 143 in Niespodziana (US Patent 9,844,591)

  Query Match             100.0%;  Score 223;  DB 11;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TNACSINGNAPAEIDLRQMRTVTPIRMQGGCGSCWAFSGVA 41
              |||||||||||||||||||||||||||||||||||||||||
Db          1 TNACSINGNAPAEIDLRQMRTVTPIRMQGGCGSCWAFSGVA 41

Present SEQ ID NO: 10 and SEQ ID NO: 97 in Niespodziana (US Patent 9,844,591)



US-14-701-848-97

  Query Match             96.8%;  Score 151;  DB 11;  Length 31;
  Best Local Similarity   96.7%;  
  Matches   29;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 HGSEPSIIHRGKPFQLEAVFEANQNSKTAK 30
              ||||| ||||||||||||||||||||||||
Db          2 HGSEPCIIHRGKPFQLEAVFEANQNSKTAK 31

Present SEQ ID NO: 8 and Valenta’s SEQ ID NO: 97. 

  Query Match             100.0%;  Score 170;  DB 89;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CHGSEPCIIHRGKPFQLEAVFEANQNSKTAK 31
              |||||||||||||||||||||||||||||||
Db          1 CHGSEPCIIHRGKPFQLEAVFEANQNSKTAK 31


It would have been prima facie obvious to provide the fusion protein having formula (1) X1-Y-X2 (D, wherein X1 and X2 comprise each four to eight allergen fragments) and to provide a construct comprising present SEQ ID N: 1, SEQ ID NO: 10 and SEQ ID NOL 8, because those Der p sequences have been well known in the prior art as disclosed in Applicant’s own publication by Niespodziana (US Patent 9,844,591) and Valenta et al. (US Patent Application Publication 2016/0257722).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Pertinent references
Accession number AFC06206, (2010) teaches a sequence identical with present SEQ ID NO: 27 (see sequence alignment below).
Present SEQ ID NO: 27 and Accession number AFC06206 100% sequence similarity
GGWSSKPRKGMGTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPIKDHWPAANQVGVG
GGWSSKPRKGMGTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPIKDHWPAANQVGVG

AFGPGLTPPHGGILGWSPQAQGILTTVSTIPPPASTNRQSGRQPTPISPPLRDSHPQAMQ
AFGPGLTPPHGGILGWSPQAQGILTTVSTIPPPASTNRQSGRQPTPISPPLRDSHPQAMQ

WNSTAFHQALQDPRVRGLYFPAGGSSSGTVNPAPNIASHISSISARTGDPVTN
WNSTAFHQALQDPRVRGLYFPAGGSSSGTVNPAPNIASHISSISARTGDPVTN

Claim Objection
Claim 7 is free of prior art of record and would be allowable if rewritten in independent form. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648